Citation Nr: 0723257	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  99-08 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sandra K. Freeman, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to March 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which determined that new and 
material evidence had not been submitted to warrant reopening 
a claim of entitlement to service connection for a back 
disorder.

The case was previously before the Board in September 2000, 
at which time the Board determined that new and material 
evidence had been submitted, but nevertheless, denied the 
claim.  The veteran appealed the decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In July 2001, the 
Board's decision was vacated and remanded for additional 
development.  The matter was then before the Board in October 
2003 and July 2004 when it was remanded for additional 
development.  It is now returned to the Board for appellate 
review.


FINDING OF FACT

A low back disorder was not incurred in, or aggravated by, 
service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claim.  The RO sent the 
veteran notice by letters dated in August 2002, August 2004, 
and September 2006 in which he was informed of what was 
required to substantiate his claim and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the veteran's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  An effort 
was undertaken to obtain the veteran's Social Security 
Administration disability benefits records, however, it was 
determined that his records had been destroyed by Hurricane 
Katrina.  In a Statement In Support Of Claim (VA Form 21-
4138) dated in March 2007, the veteran indicated that he 
wished to continue his appeal without the records which had 
been lost in the hurricane.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in February 1998, September 
2002, October 2004 and December 2004, and a medical expert 
opinion was obtained pursuant to  VHA Directive 2000-049 in 
March 2003.  These examinations and opinions were thorough in 
nature, based upon a review of the veteran's entire claims 
file, and provided relevant findings that are deemed to be 
more than adequate.  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Low back disorder

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service. 38 C.F.R. § 3.303(d) (2006).  
Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

Although not shown in service, service connection may still 
be granted for arthritis  when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006). 

Congenital or developmental defects, however, are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c) (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2006).  A veteran who served six months or more in 
Peacetime, as here, is presumed to have been in sound 
condition when examined, accepted, and enrolled for service 
except for defects, infirmities, or disorders noted at the 
time of examination, acceptance, enrollment, or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1132 (2002); 38 C.F.R. § 3.304 
(2006).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b) (2006).  A "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1132 relative to claims for 
service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" pre-existing condition.  38 U.S.C. § 
1153 (West 2002).  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1132, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322 (2006).

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease." 38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306 (2006); Jensen, 
19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The veteran is presumed to have been in sound physical 
condition at the time he was accepted for military service.  
Because the veteran's pre-service entry  medical examination 
dated in May 1977 does not reference a pre-existing low back 
disability, there are no "noted" defects and the veteran 
was then presumed to have been in sound physical condition.  
Crowe v. Brown, 7 Vet. App. 238 (1994).    

The burden thus falls on VA to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's low back disability both pre-existed and was not 
aggravated by service.

Service medical records include a notation dated in July 1977 
indicating a two day history of low back pain following a day 
of heavy lifting.  The assessment was low back strain. The 
veteran's separation report of medical examination dated in 
February 1978 shows that upon clinical evaluation, his spine 
and other musculoskeletal systems were normal.

Critical to this inquiry, 15 years after he was separated 
from active service, the veteran underwent a VA radiology 
examination.  The November 1993 study indicates a myelogram 
of the entire spine resulted in essentially normal cervical, 
thoracic, and lumbar myelogram findings.

The myelogram findings are contrasted with VA outpatient 
treatment records dated from October 1993 to February 1994, 
including a nerve conduction study revealing mild neurogenic 
changes in the right abductor pollicis brevis nerve, as well 
as in the L5-S1 paraspinals.

A January 1994 consultation report from the Anesthesia Pain 
Clinic indicates that the veteran had a five month history of 
back pain with numbness on the lateral aspects of both 
thighs.  There was no report of weakness or prior trauma, nor 
of the veteran's military service.  He had a history of 
working with heavy lifting.  He described constant pain as 
eight on a scale of 10.  The assessment was central herniated 
nucleus pulposus at L4-L5; L5 bilateral defect; L5-S1 
bilateral spondylolysis with broad based due to bulging L5-
S1; and possible centrally bulging disc at L4-5.

A VA radiology report dated in April 1997 reveals a small 
central disc herniation at the L4-5 level and spondylosis 
with no evidence of spondylolisthesis at the L4-5 level.  VA 
outpatient treatment records dated in June 1997 show that the 
veteran reported a four year history (i.e., an onset of 
approximately 20 years post service) of bilateral numbness of 
the arches, heels, and along the inside of the thighs.  X-
rays reveal spondylosis at L4-5 level (spina bifida occulta).  
The diagnosis was degeneration at L4-5 with mild disc bulge 
and spina bifida occulta with spondylosis at L4-5.

VA outpatient treatment records dated from October 1997 to 
November 1998 show continued treatment for symptoms 
associated with the veteran's low back disorder.

A lay statement from R. I., a notary public, dated in August 
1999 shows that the veteran was physically unable to work as 
testified to by a R. S., a vocational expert for the Social 
Security Administration at a hearing with an Administrative 
Law Judge.

A lay statement from J. N., the veteran's spouse, dated in 
August 1999 shows that she reported meeting the veteran in 
1978, and that he always talked of his low back pain.  In a 
lay statement from an individual whose name is illegible, 
dated in August 1999, it was reported that upon more than one 
occasion since 1980, the veteran had stopped at his house 
because of back pain and laid down on his sofa for about 
three hours.

A lay statement from Y. N., the veteran's mother, dated in 
August 1999, shows that she had advised the veteran to go to 
the hospital in 1978 because she knew something was "wrong" 
with him.  He had always asked what he could take to relieve 
his back pain.  She described it was physically aggravating 
to the degree that he stopped playing basketball.

A VA examination report dated in September 2002 shows that 
the veteran reported that he had been treated in service for 
low back pain.  He added that following service, he could not 
obtain a job as a manual laborer because X-rays of the lumbar 
spine had shown some abnormalities.  His symptoms were said 
to have continued ever since.  The diagnosis was chronic low 
back pain, spina bifida occulta of L5, and spondylolysis of 
L5.  

Upon reviewing the veteran's file, the examiner concluded 
that the veteran definitely had a congenital defect of the 
lower lumbar spine, which was more likely present prior to 
entering service.  He also concluded that as the veteran had 
complained of low back pain during his short seven month stay 
in service, the pre-existing congenital condition was 
aggravated during service, and that his post-service 
complaints were directly related to the aggravation that 
happened while in service.  It was noted that the veteran had 
considerable supratentorial overlay and multiple complaints 
which could not be objectively established.

In March 2003, the Board sought a VHA medical specialist's 
opinion specifically inquiring whether there was any chronic 
superimposed pathology afflicting the veteran that was as 
likely as not related to his military service.  While the 
Board did not request an opinion as to whether there was a 
low back disorder that was diagnosed after discharge that 
would otherwise indicate incurrence in service, as will be 
discussed below, the competent medical evidence of record 
demonstrated that the veteran's current pathology that is not 
associated with the veteran's congenital spina bifida 
occulta, is attributed to an aging process that became 
manifested no earlier than 2003.


A VHA medical expert opinion report dated in March 2003 shows 
that in comparing diagnoses in radiological studies 
undertaken in 1993 and in 1997, there was no evidence of 
advancement of the veteran's degenerative process.  There was 
some mild foraminal compromise at the L4-5 level with some 
facet hypertrophy.  This was determined to be the source of 
the veteran's reported chronic low back pain.  The imaging 
studies were consistent with spina bifida occulta with 
bilateral pars defect.  There was a very mild bulging disk at 
L5-Sl and L4-5 levels, due to a congenital defect of spina 
bifida occulta.  

Of note, the examiner indicated that he could find no 
evidence to support that the veteran was treated acutely for 
a singular inciting event causing increased injury to his low 
back.  Despite reported low back pain shortly after 1978, 
there was no apparent antecedent cause of increased 
disability secondary to his military service based on low 
back pain - an observation lent support as a result of the 
November 1993 myelogram of the entire spine resulting in 
essentially normal cervical, thoracic, and lumbar findings.

The examiner concluded that the bulk of the veteran's 
difficulties was based on his congenital defect, and there 
was no evidence of exacerbation of actual anatomic structures 
based on active service.

In June 2003, the veteran submitted various treatises 
regarding pediatric medicine, neurology, and spina bifida 
occulta.  

Pursuant to VA's duty to assist, in its July 2004 Remand, the 
Board directed that the veteran's claims file be returned to 
the physician who authored the March 2003 VHA report for a 
supplemental opinion.  The examiner was to be requested to 
address (1) what, if any, current acquired lumbosacral 
pathology had clinical onset in service, and if there was an 
onset of a chronic back disorder in service, the examiner was 
requested to specify those that reflected continuity of 
symptomatology of that particular lumbosacral disorder; and 
(2) what, if any, current lumbosacral pathology was due to or 
attributable to congenital defects, and which, if any, such 
pathologies first manifested in service?

During the VA examination conducted October 2004, the 
diagnosis was possible severe lumbar disc syndrome with 
paraplegia, bilateral spondylolysis at L5, and spina bifida 
occulta.  A myelogram revealed mild degenerative changes in 
the lumbar spine.  The examiner opined that this was a case 
of a questionable diagnosis producing severe symptoms, and 
that the veteran's lower extremities were unable to work.  
There was some question as to whether or not there was some 
conversion hysteria present.

A further VA examination was conducted in December 2004.  The 
examiner indicated that he reviewed the March 2003 VHA 
medical expert opinion, along with the entire claims file, in 
conjunction with conducting the examination.  Given the 
previous suggestion of "conversion hysteria," it is 
important to note that while the veteran reported being 
unable to stoop or bend, when he was asked to mimic what the 
examiner had done and advised on relaxing techniques, he was 
able to duplicate all the maneuvers and to demonstrate a 
completely normal range of motion of the lumbar spine.  

While these movements were associated with grimacing, the 
examiner noted that the veteran had also performed grimacing 
when asked to undertake a position that would have caused no 
pressure at all on the low back.  Further critically, 
physical examination of the lumbar spine and lower 
extremities was normal.

The examiner also reviewed prior electromyograph reports 
which were normal in 1997 and 2000, and which in 2003 were 
questionably positive.  Clinical correlation revealed no 
abnormalities to go along with the borderline changes noted 
on the electromyograph.  The most recent magnetic resonance 
imaging (MRI) study had failed to reveal any bulging disc 
whereas previous MRI had been suggestive of a bulging disc.  
The fact that there were no marked secondary changes in the 
area where the previously described bulging disc was noted, 
suggested that no bulging disc existed in the older films.  
If it had, there would have been secondary changes in the 
area on the most recent MRI, but no secondary changes were 
noted.  There were some arthritic changes in the facet 
joints, but these were changes expected to be seen in a 49-
year old.  

Having reviewed the veteran's service medical records, the 
examiner concluded that there was nothing to suggest any 
significant traumatic experience.  Had he sustained a 
significant traumatic experience, he would have changes 
suggesting an injury to one area.  The veteran's changes, 
however, were general and diffuse and compatible with aging 
rather than those of a post-traumatic spine.  The diagnosis 
was aging changes of the lumbar spine.  The examiner noted 
that the March 2003 VHA medical opinion had been formulated 
with the benefit of the veteran's chart, but was not based 
upon a physical examination of the veteran.

In a letter to the RO received in May 2005, the veteran's 
representative asserted that the RO did not comply with the 
Board's July 2004 Remand in that it did not send the 
veteran's claims file to the physician who authored the March 
2003 VHA report for a supplemental opinion, but rather 
obtained a new VA examination from an examiner that did not 
specifically address the questions posed in the July 2004 
Remand.

A VA Report of Contact dated in April 2006, shows that the 
author of the March 2003 VHA report had been a fee basis 
physician and not a resident of the VA Medical Center.  The 
physician had since left the fee basis system and his 
whereabouts were unknown.  In light of this matter of record, 
the Board finds that subsequent efforts by the RO to respond 
to the specific inquiries posed by the Board are both 
adequate and informed.  Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

There can be no question that the evidence clearly and 
unmistakably indicates the veteran had pre-existing spina 
bifida occulta.  Although the mention of spina bifida occulta 
is not in his pre-entrance physical examination, the post-
service evidence clearly sets forth that the veteran has 
spina bifida occulta which is a congenital cleft of the 
spinal column.  Blanchard v. Derwinski, 3 Vet. App. 300, 301 
(1992).  As noted above, congenital or developmental defects 
are not diseases or injuries within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  In fact, 
the Court has specifically determined that "spina bifida 
occulta, a congenital condition, is noncompensable under 
applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 146 
(1992).  There is no competent medical evidence to contradict 
or otherwise question the validity of this conclusion.

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  VAOPGCPREC 3-03 holds that 
hereditary diseases which pre-exist service and progress at 
an abnormally high rate during service may still warrant 
entitlement to service connection.

While the VA examiner in September 2002 opined that since the 
veteran had reported low back pain during service, his pre-
existing congenital condition had thus been aggravated by 
service, there was only one such incident in service and the 
diagnosis was low back strain.  The veteran's February 1978 
separation examination report had established that upon 
clinical evaluation, his spine and other musculoskeletal 
systems were normal.  The separation examination did not 
reveal any residuals of the sole incident of the low back 
strain.  This would suggest that this incident was acute and 
transitory, with no evidence that this constituted a lasting 
worsening of the pre-existing condition.  Routen v. Brown, 10 
Vet. App. 183, 189 n.2 (1987); see also Verdon v. Brown, 8 
Vet. App. 529 at 538 (1996).

Given the veteran's contentions of having sustained a 
continuing back disorder in military service, his separation 
examination report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to the 
subsequent assertions proffered in an effort to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  Additionally, the 
examiner in September 2002 observed that there was 
considerable multiple complaints by the veteran which could 
not be objectively established, suggesting that the veteran 
may have been misrepresenting his medical history in an 
effort to gain compensation benefits.

In any event, the March 2003 VHA medical expert opinion 
established that the majority of the veteran's difficulties 
was based on his congenital defect, and there was no evidence 
of exacerbation of actual anatomic structures based on active 
service.  Further, the examiner in October 2004 concluded 
that this was a case of a questionable diagnosis producing 
severe symptoms, but that there was some question as to 
whether or not there was conversion hysteria present.  

The December 2004 examination report reiterated demonstrated 
complaints by the veteran which could not be objectively 
established, coupled with arthritic changes that associated 
with aging.  The examination report specifically addressed 
the issues raised in the July 2004 Board Remand, concluding 
that the veteran did not have an onset of acquired 
lumbosacral pathology during service which had continued into 
his current low back symptomatology.  The examiner's report 
that there was nothing to suggest any significant traumatic 
experience, as such would have resulted in identifiable 
changes to one specific area of the low back, is deemed 
probative as it was based upon review of all prior medical 
history and clinical findings.  In the veteran's case, his 
changes were general and diffuse, which were deemed to be 
compatible with aging.  

As has been noted above, the Board finds it highly probative 
that while the veteran had minimal back pathology during 
service, the most prominent pathology did not manifest until 
2003, when the radiology reports demonstrated a questionably 
positive study, which was deemed to be associated with aging 
rather than those of any post-traumatic spine. Of particular 
note is that the examiner did not suggest that such findings 
were attributable to the veteran's congenital spina bifida 
occulta.

The Board finds that service connection is not warranted for 
a low back disorder.  First, although the veteran had 
reported low back pain on one occasion during service, there 
is no evidence that this constituted a lasting worsening of 
the pre-existing spina bifida occulta.

As to the September 2002 VA examination report, the examiner 
bases his conclusion on the mere fact that the veteran had 
reported low back pain during his short seven month stay in 
service.  However, the subsequent VHA expert medical opinions 
and VA examination reports provide detailed explanations as 
set forth above as to why there was no evidence of an 
increase in the veteran's pre-existing spina bifida occulta.  
It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[I]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence." "  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Although there are intermittent reports of low back pain 
following service, the evidence has shown that the veteran 
has arthritic changes associated with aging along with the 
pre-existing spina bifida occulta, but there is no evidence 
of a significant traumatic experience during service which 
would have aggravated the pre-existing disorder.  The record 
more accurately reflects that the veteran entered service 
with congenital spina bifida occulta and exhibited a sole 
reported incident of low back pain during service, which as 
stated above, was not in and of itself, tantamount to 
concluding there was aggravation of the pre-existing 
condition.

The Board notes that the veteran, along with those offering 
lay statements in August 1999, have asserted that he has a 
low back disorder that was either incurred in or aggravated 
by service.  However, they have not shown that they have the 
requisite knowledge of medical principles that would permit 
them to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Their assertions have been considered, but as noted, 
they are not probative in the matter of medical causation.

The Board has also considered the treatises submitted by the 
veteran in June 2003 setting forth principles relating to 
pediatric medicine, neurology, and spina bifida occulta.  To 
the extent that the veteran is attempting to extrapolate from 
the treatises that his pre-service spina bifida occulta was 
aggravated by service, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record, and, therefore, cannot be deemed material.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 
11 Vet. App. 314 (1998).

In sum, having met the two prong test, the presumption of 
soundness is rebutted.  Clear and unmistakable evidence shows 
that the veteran's spina bifida occulta pre-existed his entry 
into active military service and was not chronically 
aggravated during such service.  Essentially, the Board finds 
that there is no competent evidence of record showing that 
the underlying disability underwent a permanent increase in 
disability. 

Additionally, service connection for a low back disorder 
would not be warranted on a direct basis.  While there is 
evidence of an inservice incident of a diagnosed low back 
strain during service, as noted above, the competent medical 
evidence of record attributes the veteran's current symptoms 
to the congenital spina bifida occulta and to aging changes 
of the lumbar spine.  As such there is no nexus between the 
veteran's current disability and the incident of a low back 
strain during service.  See Pond, 12 Vet. App. at 341.  
Moreover, there is no evidence of arthritis of the low back 
having been manifested within one year following separation 
from service.  As such, service connection on a presumptive 
basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

As to the May 2005 letter from the veteran's representative, 
the Board finds that, as noted above, the RO made an effort 
to locate the examiner who authored the March 2003 VHA 
report, however, the efforts were unsuccessful.  The RO 
scheduled the veteran for a subsequent examination by a VA 
orthopedic physician so that the inquiry set forth in the 
July 2004 Board Remand could be addressed.  As discussed 
above, the points raised by the Board were addressed and an 
opinion was formulated based upon review of the evidence of 
record, examination of the veteran, and consideration of the 
March 2003 VHA report.  

As such, the Board finds that the RO has substantially 
complied with the Board's July 2004 Remand. See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

Therefore, the Board concludes that the veteran's claim for 
service connection for a low back disorder must be denied.



ORDER

Service connection for a low back disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


